Bloom, J. (dissenting in part).
I agree with my Brother Fein that a preliminary injunction tolling and staying the effect of what purports to be a 10-day notice to cure is proper. However, I find inappropriate so much of the relief applied for as seeks to enjoin defendants from commencing summary holdover proceedings in the Civil Court under the 30-day notice to vacate. As the majority points out, should such proceedings be initiated the proper method for procuring a disposition of all of the issues now in controversy between the parties would be to effect a consolidation of any summary proceeding bottomed upon the 30-day notice with this action (cf. Barak v 28 E. 6262 Realty Corp., 70 AD2d 543). Accordingly, I would modify the order appealed from to grant a temporary injunction tolling and staying the effect of the 10-day notice and, except, as so modified, affirm.